DETAILED ACTION
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of claims 1-18 filed 5/24/19. Claims 1, 11 and 14 are the independent claims.
Priority
3. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
4. The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
5. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6. Claims 1, 2, 5, 7, 9, 11-17 are rejected under 35 U.S.C. 102 as being anticipated by Woltman et al. (US 20150116672; hereafter Woltman).



a first driving circuit [100, 110 in Fig 2], connected with the laser projector and configured to drive the laser projector to project laser [par 0017-18];

a microprocessor [102 in Fig 2], connected with the first driving circuit; and an application processor connected with the microprocessor [110 in Fig 2], wherein the application processor [190 in Fig 2] is configured to send a control signal to the microprocessor [102 in Fig 2] according to a distance between a human eye and the laser projector [“..to determine the distance between the projector and the sensed object,” par 0013], and the microprocessor is configured to control the first driving circuit according to the control signal to enable the laser projector to project laser according to a predetermined parameter [“This content is then mapped to a commanded current for each of the red, green, and blue laser light sources such that the output intensity from the lasers is consistent with the input image content.” par 0018].

Regarding claim 11, Woltman discloses a terminal [Fig 5], comprising:
a control system for a laser projector [100 in Fig 4, Fig 2], comprising:

a first driving circuit [100, 110 in Fig 2], connected with the laser projector and configured to drive the laser projector to project laser [par 0017-18];


 
Regarding claims 2, 12, 15 Woltman discloses the method/control system of claims 1, 11 and 14, and further discloses comprising a distance sensor, wherein the application processor is connected with the distance sensor, and the distance sensor is configured to detect the distance between the human eye and the laser projector [the IR laser 164, 151, photodiode 152 in Fig2].

Regarding claims 5, 9, Woltman discloses the control system of claim 1, and further discloses wherein the distance sensor detects the distance between the human eye and the laser projector according to a preset period [“periodically,” par 0015].


the control system further comprises an infrared camera [154 in Fig 2], the infrared camera being capable of receiving a laser pattern modulated by the target object [par 0023],
the microprocessor is connected with the infrared camera, and the microprocessor is configured to process the laser pattern to acquire the distance between the human eye and the laser projector [par 0021-22].

Claim Rejections - 35 USC § 103
7. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9. Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Woltman in view of Nagate et al. (US 2008/0291405; hereafter Nagate).
Regarding claims 6 and 10, Woltman fails to explicitly disclose a second driving circuit, connected with the first driving circuit and configured to supply power to the first driving circuit.
Nagate teaches a projector and method of control where a driving circuit which is a power circuit supplies driving power to the light source unit [par 0052].
One of ordinary skill would recognize that using Nagate’s teaching in Woltman’s invention provides a driving circuit which can be used as a power circuit to supply power. 

10. Claims 3, 4, 8, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Woltman in view of Ritz et al. (WO 2009/03194; submitted by Applicant with IDS of 12/19/19; hereafter Ritz) in view of Elooz et al. (US 20180120441; hereafter Elooz).

Regarding claims 3, 4, 8 and 18, Woltman discloses a method/control system for a laser projector according to claims 1, 11 and 14.
Woltmann fails to explicitly disclose controlling the first driving circuit based on a modulation of the current.
Ritz teaches a control unit that lowers the operating current of the laser lights until the enhanced reflected intensity detected by the sensor significantly reduces [21, 2, 15 in Fig 1, page 2 lines 10-14 and page 8 lines 10-28].

Woltman in view of Ritz fail to explicitly disclose controlling the first driving circuit based on a modulation of the frame rate.
Elooz teaches controlling the first driving circuit based on a modulation of the frame rate [“determine a permissible light energy that is eye-safe at the distance of the object”, par 442 and “by modulating   ..  the pulse repetition rate”, par 369].
Elooz also teaches controlling the first driving circuit based on a modulation of the pulse width [[“determine a permissible light energy that is eye-safe at the distance of the object”, par 442 and “by modulating .. the pulse width”, par 369].

One of ordinary skill would recognize that using Elooz’s teachings in Woltman in view of Ritz’s invention provide alternate solutions to provide eye safety for the viewer of a laser projector.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101.  The examiner can normally be reached on Mon-Fri; 8am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MEENAKSHI S SAHU/Examiner, Art Unit 2884